Exhibit 10.10

Essendant Inc. Executive Severance Plan

1.Severance Plan for Executives

The Essendant Inc. Executive Severance Plan as set forth herein (the “Plan”) is
an amendment and restatement of the United Stationers Inc. Executive Severance
Plan (the “Prior Plan”), intended to provide certain eligible employees of
Essendant Inc., a Delaware corporation (hereinafter, together with its
successors, referred to as “Holding”), Essendant Co., an Illinois corporation
(hereinafter, together with its successors, referred to as the “Company”), and
Essendant Management Services LLC, an Illinois limited liability company
(hereinafter, together with its successors, referred to as “EMS”) (with Holding,
the Company, EMS and their respective subsidiaries and affiliates, including the
entity employing the Eligible Employee, and any successors thereto, hereinafter
referred to as the “Companies”) severance benefits in the event of such
employee’s Eligible Termination or Eligible Change of Control Termination under
the terms and conditions set forth in the Plan. The Plan is intended to cover
all Eligible Employees regardless of jurisdiction, but shall be subject to local
laws and regulations and thereby tailored in its application, as required.

The Plan shall take effect on July 14, 2016 for Eligible Employees who were not
covered by the Prior Plan, and on January 1, 2017 for Eligible Employees who, on
July 14, 2016 were covered by the Prior Plan.  

2.Key Definitions

a.

“Accrued Obligations” means, as of any date, the sum of an Eligible Employee’s
accrued but unpaid base salary, accrued but unpaid annual bonus from a prior
year, any accrued but unpaid vacation pay or PTO, unreimbursed expenses for
which proper documentation is provided, and any other vested amounts and
benefits that are to be paid or provided to the Eligible Employee by the
Companies under any of the Companies’ employee plans (other than the Plan or any
defined benefit or defined contribution plan, whether or not qualified under
Section 401(a) of the Code), but which have not yet been paid or provided (as
applicable).

b.“Board” means the Board of Directors of Holding.

c.“Cause” shall mean the Eligible Employee’s (i) conviction of, or plea of nolo
contendere to, a felony (excluding motor vehicle violations); (ii) theft or
embezzlement, or attempted theft or embezzlement, of money or property or assets
of the Companies; (iii) illegal use of drugs; (iv) material breach of this Plan
or any employment-related undertakings provided in a writing signed by the
Eligible Employee at any time; (v) gross negligence or willful misconduct in the
performance of Eligible Employee’s duties; (vi) breach of any fiduciary duty
owed to the Companies, including, without limitation, engaging in competitive
acts while employed by the Companies; or (vii) the Eligible Employee’s willful
refusal to perform the assigned duties for which the Eligible Employee is
qualified as directed by the Board or the executive officer to whom the Eligible
Employee directly reports (or as directed by the Board, in the case of the Chief
Executive Officer of Holding or the Company; provided, that in the case of any
event constituting Cause which is curable by the Eligible Employee, the Eligible
Employee has been given written notice by the Companies of such event said to
constitute Cause, describing such event in reasonable detail, and has not cured
such action within thirty (30) days of such written notice as reasonably
determined by the Chief Executive Officer of Holding. For purposes of this
definition of Cause, action or inaction by the Eligible Employee shall not be
considered “willful” unless done or omitted by the Eligible Employee
(i) intentionally or not in good faith and (ii) without reasonable belief that
the Eligible Employee’s action or inaction was in the best interests of the
Companies, and shall not include failure to act by reason of total or partial
incapacity due to physical or mental illness.



page 1  

 



18725v1

--------------------------------------------------------------------------------

Exhibit 10.10

d.“Change of Control” shall mean and include any of the following:

(i) Any “Person” (having the meaning ascribed to such term in Section 3(a)(9) of
the Securities Exchange Act of 1934 (the “Exchange Act”) and used in Sections
13(d) and 14(d) thereof, including a “group” within the meaning of
Section 13(d)(3)) has or acquires “Beneficial Ownership” (within the meaning of
Rule 13d-3 under the Exchange Act) of 30% or more of the combined voting power
of Holding’s then outstanding voting securities entitled to vote generally in
the election of directors (“Voting Securities”); provided, however, that the
acquisition or holding of Voting Securities by (A) Holding of any of its
Subsidiaries, (B) an employee benefit plan (or a trust forming a part thereof)
maintained by Holding or any of its Subsidiaries, or (C) any Person in which the
Eligible Employee has a substantial equity interest shall not constitute a
Change of Control. Notwithstanding the foregoing, a Change of Control shall not
be deemed to occur solely because any Person acquired Beneficial Ownership of
more than the permitted amount of Voting Securities as a result of (D) the
issuance of Voting Securities by Holding in exchange for assets (including
equity interests) or funds with a fair value equal to the fair value of the
Voting Securities so issued or (E) the acquisition of Voting Securities by
Holding which, by reducing the number of Voting Securities outstanding,
increases the proportional number of shares Beneficially Owned by such Person;
provided that if a Change of Control would occur (but for the operation of this
sentence) as a result of the issuance of Voting Securities or the acquisition of
Voting Securities by Holding, and after such issuance or acquisition, such
Person becomes the Beneficial Owner of any additional Voting Securities which
increases the percentage of the Voting Securities Beneficially Owned by such
Person to more than 50% of the Voting Securities of Holding, then a Change of
Control shall occur;

(ii) At any time during a period of two consecutive years, the individuals who
at the beginning of such period constituted the Board (the “Incumbent Board”)
cease for any reason to constitute more than 50% of the Board; provided,
however, that if the election, or nomination for election by Holding’s
shareholders, of any new director was approved by a vote of more than 50% of the
directors then comprising the Incumbent Board, such new director shall, for
purposes of this subsection (ii), be considered as though such person were a
member of the Incumbent Board; provided, further, however, that no individual
shall be considered a member of the Incumbent Board if such individual initially
assumed office as a result of (A) either an actual “Election Consent” (as
described in Rule 14a-11 promulgated under the Exchange Act) or other actual
solicitation of proxies or consents by or on behalf of a Person other than the
Incumbent Board (a “Proxy Contest”), or (B) by reason of an agreement intended
to avoid or settle any actual or threatened Election Contest or Proxy Contest;

(iii) Consummation of a merger, consolidation or reorganization or approval by
Holding’s shareholders of a liquidation or dissolution of Holding or the
occurrence of a liquidation or dissolution of Holding (“Business Combination”),
unless, following such Business Combination: (A) the Persons with Beneficial
Ownership of Holding, immediately before such Business Combination, have
Beneficial Ownership of more than 50% of the combined voting power of the then
outstanding voting securities entitled to vote generally in the election of
directors of the corporation (or in the election of a comparable governing body
of any other type of entity) resulting from such Business Combination
(including, without limitation, an entity which as a result of such transaction
owns Holding or all or substantially all of Holding’s assets either directly or
through one or more subsidiaries) (the “Surviving Company”) in substantially the
same proportions as their Beneficial Ownership of the Voting Securities
immediately before such Business Combination, (B) the individuals who were
members of the Incumbent Board immediately prior to the execution of the initial
agreement providing for such Business Combination constitute more than 50% of
the members of the board of directors (or comparable governing body of a
noncorporate entity) of the Surviving Company; and (C) no Person (other than
Holding, any of its Subsidiaries or any employee benefit plan (or any trust
forming a part thereof) maintained by Holding, the Surviving Company or any
Person who immediately prior to such Business Combination had Beneficial
Ownership of 30% or more of the then Voting Securities) has Beneficial Ownership
of 30% or more of the then combined voting power of the Surviving Company’s then
outstanding voting securities; provided, that notwithstanding this clause (C), a
Change of Control shall not be deemed to occur solely because any Person
acquired Beneficial Ownership of more than 30% of Voting Securities as a result
of the issuance of Voting Securities by Holding in exchange for assets
(including equity interests) or funds with a fair value equal to the fair value
of the Voting Securities so issued; provided, however that a Business



page 2  

 



18725v1

--------------------------------------------------------------------------------

Exhibit 10.10

Combination with a Person in which the Eligible Employee has a substantial
equity interest shall not constitute a Change of Control with respect to such
Person; or

(iv) The closing of any assignment, sale, conveyance, transfer, lease or other
disposition of all or substantially all of the assets of Holding to any Person
(other than a Person in which the Eligible Employee has a substantial equity
interest (in which case there shall not be a Change of Control with respect to
such Person) and other than a Subsidiary of Holding or other entity, the Persons
with Beneficial Ownership of which are the same Persons with Beneficial
Ownership of Holding and such Beneficial Ownership is in substantially the same
proportions), or the occurrence of the same.  

e.“COBRA” means the continuation coverage required to be made available to
terminating employees of the Companies pursuant to Section 4980B of the Code and
Sections 601 through 608 of ERISA.

f.“Code” shall mean the Internal Revenue Code of 1986, as amended.

g.“Committee” shall mean the Human Resources Committee of the Board, which shall
have the authority to delegate ministerial matters to employees who are not
Eligible Employees.

h.“Effective Date” shall mean the applicable date the Plan takes effect with
respect to an Eligible Employee.

i.“Eligible Employee” shall mean a regular full-time salaried employee of the
Companies, or any of its affiliates, who does not have an individual employment
agreement with the Companies, and who is a member of management and of the
Senior Leadership Team of Holding.

j.“Eligible Change of Control Termination” shall mean during the Protection
Period (i) an involuntary termination of an Eligible Employee’s employment
without Cause; (ii) a voluntary termination by the employee for Good Reason but
only to the extent the Eligible Employee’s termination occurs within two years
following the initial existence of the condition giving rise to Good Reason.  An
Eligible Employee shall not be deemed to have had an Eligible Change of Control
Termination until such Eligible Employee has incurred a separation from service
as defined in Treasury Regulation §1.409A-1(h).  Moreover, the date of the
Eligible Termination shall not be delayed beyond the date such a separation from
service has occurred.

k.“Eligible Termination” shall mean (i) an involuntary termination of employment
by reason of a reduction in force program, job elimination, or unsatisfactory
performance in the execution of an Eligible Employee’s duties, or (ii) a
voluntary termination by the Eligible Employee for Good Reason, but only to the
extent the Eligible Employee’s termination occurs within two years following the
initial existence of the condition giving rise to Good Reason.  An Eligible
Termination shall not include (A) a unilateral resignation without Good Reason;
(B) a termination by the Company for Cause; or (C) a termination occurring
during the Protection Period.  An Eligible Employee shall not be deemed to have
had an Eligible Termination until such Eligible Employee  has incurred a
separation from service as defined in Treasury Regulation
§1.409A-1(h).  Moreover, the date of the Eligible Termination shall not be
delayed beyond the date such a separation from service has occurred.

l.“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.

m.“Good Reason” shall mean any of the following:  (i) any material breach by the
Companies of this Plan without Eligible Employee’s written consent, or
(ii) without Eligible Employee’s written consent: (A) a material reduction in
the Eligible Employee’s Base Salary, or (B) the relocation of the Eligible
Employee’s principal place of employment more than fifty (50) miles from its
location immediately prior to such relocation. Notwithstanding the above, the
occurrence of any of the events described above will not constitute Good Reason
unless the Eligible Employee gives the Companies written notice within thirty
(30) days after the initial occurrence of any of such events that the Eligible
Employee believes that such event constitutes Good Reason, and the Companies
thereafter fail to cure any such event within sixty (60) days after receipt of
such notice.  



page 3  

 



18725v1

--------------------------------------------------------------------------------

Exhibit 10.10

n.“Protection Period” shall mean the two-year period following a Change of
Control.

o.“Release Agreement” shall mean the Companies’ then-current standard form of
release  which, if executed by the Eligible Employee, will acknowledge his or
her termination of employment with the Companies and release the Companies from
liability for any claims.

p.“Target Bonus Opportunity” shall mean the Eligible Employee’s target annual
incentive amount under the Companies’ Annual Cash Incentive Award Plan (“CIP”)
for the year in which the Eligible Termination occurs, or, if the target annual
incentive for such year has been decreased from the prior year’s target annual
incentive or has not been established as of the date of the Eligible
Termination, then the target annual incentive for the prior year.

3.General Severance Benefits on an Eligible Termination.

Upon an Eligible Termination, the Eligible Employee shall be entitled to his or
her Accrued Obligations.  In addition, in consideration of the Eligible
Employee’s timely execution and non-revocation of a Release Agreement and the
Restrictive Covenants Agreement in accordance with Section 5, the Eligible
Employee shall be entitled to receive from the Companies benefits as set forth
below. Unless otherwise noted, payments will be made in a lump sum on the 90th
day following the employee’s Eligible Termination, or if earlier, on March 15 of
the year following the year in which the Eligible Termination occurs.

a.Cash Severance: cash severance in the amount of the severance multiple shown
in the table below, multiplied by the sum of the employee’s annual base salary
(using the employee’s salary rate in effect at the time of termination, or, if
greater, such salary rate in effect at any time in the 12 months prior to such
termination) and Target Bonus Opportunity.  Such cash severance shall be paid in
equal installments in the form of payroll continuation in accordance with the
Company’s regular payroll periods, over a period equal to the applicable payment
period shown in the following table.

Position

Severance Multiple

Payment Period

CEO of Holding or the Company

2.0

24 months

EVP/SVP/President of Holding

1.5

18 months

 

For the avoidance of doubt, if an individual listed in the table above is a
party to an individual employment agreement with the Companies, then such
individual shall not be eligible for benefits under this Plan and shall not be
considered an Eligible Employee for purposes of the Plan.

b.Pro Rata Bonus: a bonus in an amount equal to the actual bonus which would
have been payable under the CIP for the year of the Eligible Termination, based
on actual performance, had such Eligible Employee remained employed through the
end of the year of such termination, multiplied by a fraction the numerator of
which is the number of full months of employment during the calendar year of
termination and the denominator of which is 12. Such bonus shall be payable at
the time otherwise payable under the CIP, had employment not terminated.

c.Welfare Benefits Continuation: provided the Eligible Employee timely elects
COBRA coverage, an amount sufficient to cover the employer portion of medical
benefits for a period of 18 months at the levels in effect for the Eligible
Employee and his or her eligible dependents immediately prior to termination of
employment.



page 4  

 



18725v1

--------------------------------------------------------------------------------

Exhibit 10.10

d.Outplacement Services: an amount sufficient to cover outplacement benefits for
a period of 24 months, subject to a maximum amount of (i) $35,000 for Eligible
Employees other than the CEO of Holding or the Company, and (ii) $60,000 for the
CEO of Holding or the Company.  For the avoidance of doubt, if an individual
described in the table above is a party to an individual employment agreement
with the Companies, then such individual shall not be eligible for benefits
under this Plan and shall not be considered an Eligible Employee for purposes of
the Plan.

4.Change-of-Control Severance Benefits on an Eligible Change of Control
Termination.

Upon an Eligible Change of Control Termination, the Eligible Employee shall be
entitled to his or her Accrued Obligations.  In addition, in consideration of
the Eligible Employee’s timely execution and non-revocation of a Release
Agreement and the Restrictive Covenants Agreement in accordance with Section 5,
the Eligible Employee shall be entitled to receive from the Companies benefits
as set forth below. Unless otherwise noted, payments will be made in a lump sum
on the 90th day following the employee’s termination:

a.Cash Severance: cash severance in the amount of the Severance Multiple shown
in the table below, multiplied by the sum of the employee’s annual base salary
and Target Bonus Opportunity;

Position

Severance Multiple

Payment Period

CEO of Holding or the Company

3.0

36 months

EVP/SVP/President of Holding

2.0

24 months

 

Notwithstanding the foregoing, if the events that constitute a Change of Control
hereunder do not constitute a “change in control event” (as described in Treas.
Reg. Section 1.409A-3(i)(5)(i)) with respect to Holding, the cash severance
shall not be paid in a lump sum, but shall be paid in equal installments as
compensation continuation, over the payment period indicated above, on the
Company’s regular payroll dates.  For the avoidance of doubt, if an individual
listed in the table above is a party to an individual employment agreement with
the Companies, then such individual shall not be eligible for benefits under
this Plan and shall not be considered an Eligible Employee for purposes of the
Plan.

b.Pro Rata Bonus: a bonus in an amount equal to the Eligible Employee’s Target
Bonus Opportunity multiplied by a fraction the numerator of which is the number
of full months of employment during the calendar year of termination and the
denominator of which is 12;

c.Welfare Benefits Continuation: provided the Eligible Employee timely elects
COBRA coverage, an amount sufficient to cover the employer portion of medical
benefits for a period of 18 months at the levels in effect for the employee and
his or her eligible dependents immediately prior to termination of employment.

d.Outplacement Services: an amount sufficient to cover outplacement benefits for
a period of 24 months, subject to a maximum amount of (i) $35,000 for Eligible
Employees other than the CEO of Holding or the Company, and (ii) $60,000 for the
CEO of Holding or the Company.  For the avoidance of doubt, if an individual
described in the table above is a party to an individual employment agreement
with the Companies, then such individual shall not be eligible for benefits
under this Plan and shall not be considered an Eligible Employee for purposes of
the Plan.



page 5  

 



18725v1

--------------------------------------------------------------------------------

Exhibit 10.10

e.Golden Parachute Excise Taxes: In connection with the excise tax imposed by
Section 4999 of the Code, the Plan will provide for the “Best Net” so that
Eligible Employee’s aggregate severance payments and benefits under the Plan
(and all other plans, programs or arrangements providing benefits or payments
that would be aggregated to determine whether the Code Section 4999 tax would
apply) would be reduced (but not below $0) to $1.00 less than that amount which
would trigger the Code Section 4999 excise tax if such reduction would result in
such Eligible Employee receiving a greater after-tax benefit than Eligible
Employee would receive if the full severance benefits (and all other payments
and benefits aggregated therewith to determine whether the code Section 4999 tax
would apply) were paid (i.e., the aggregate severance payments and benefits that
Eligible Employee receives will be either the full amount of severance payments
and benefits or an amount of severance payments and benefits reduced to the
extent necessary so that the Eligible Employee incurs no excise tax, whichever
results in the Eligible Employee receiving the greater amount, taking into
account applicable federal, state and local income, employment and other
applicable taxes, as well as the excise tax).  If requested by the Eligible
Employee or the Companies, the determination of whether any reduction in
payments or benefits to be provided under this Section 4 or otherwise is
required pursuant to this Section 4(e) will be made by a national accounting
firm selected and reimbursed by the Companies from among the ten (10) largest
accounting firms in the United States as determined by gross revenues, not
then-engaged as the Companies’ independent public auditor (the “Accounting
Firm”), subject to the Eligible Employee’s consent (not to be unreasonably
withheld) and the determination of such Accounting Firm will be final and
binding on all parties. In making its determination, the Accounting Firm will
allocate a reasonable portion of such payments and benefits to the value of any
personal services rendered following the Change of Control and the value of any
non-competition agreement or similar agreements to the extent that such items
reduce the amount of the parachute payment. To the extent permitted under Code
Section 409A, such reduction shall first be applied to any severance payments
payable under the Plan, in reverse order of receipt, then to the vesting on any
equity, with underwater stock options first net withholding, and thereafter any
in-the-money stock options starting from the stock options with smallest spread
between fair market value and exercise price, and thereafter any restricted
stock or restricted stock units.

5.Restrictive Covenants

Notwithstanding anything to the contrary in this Plan, eligibility for receipt
of benefits under this Plan shall be contingent upon the Eligible Employee
executing and delivering (i) a Release Agreement following the date of the
Eligible Termination or Eligible Change of Control Termination that, within 60
days of such Eligible Termination or Eligible Change of Control Termination, has
become irrevocable by the Eligible Employee and (ii) a restrictive covenants and
cooperation agreement (the “Restrictive Covenants Agreement”) that, within 60
days of the Eligible Termination, has become irrevocable. The date on which the
Restrictive Covenants Agreement becomes irrevocable under this subparagraph
shall be referred to as the Restrictive Covenants Effective Date. If the
Eligible Employee fails to timely execute and deliver the Release Agreement or
the Restrictive Covenants Agreement, then the Companies shall have no obligation
to pay or provide the benefits provided under this Plan.  

6.Administration and Miscellaneous

a.Withholding Taxes. The Companies may withhold from all payments or benefits
due to the Eligible Employee hereunder or under any other plan or arrangement of
the Companies all taxes which, by applicable federal, state, local or other law,
the Companies determine  is required to be withheld therefrom.

b.Code Section 409A. To the extent it provides deferred compensation, it is
intended that the Plan comply with the provisions of Code Section 409A.  The
Plan will be administered and interpreted in a manner consistent with this
intent, and any provision that would cause the Plan to fail to satisfy Code
Section 409A will have no force and effect until amended to comply therewith
(which amendment may be retroactive to the extent permitted by Code Section
409A).  Notwithstanding anything contained herein to the contrary, to the extent
required to avoid accelerated taxation and/or



page 6  

 



18725v1

--------------------------------------------------------------------------------

Exhibit 10.10

tax penalties under Code Section 409A, payment of the amounts payable under the
Plan that would otherwise be payable during the six-month period after the date
of termination shall instead be paid on the first business day of the first
month after the expiration of such six-month period, without interest.  In
addition, for purposes of the Plan, each amount to be paid and each installment
payment shall be construed as a separate, identified payment for purposes of
Code Section 409A.  With respect to expenses eligible for reimbursement under
the terms of this Plan, (i) the amount of such expenses eligible for
reimbursement in any taxable year shall not affect the expenses eligible for
reimbursement in another taxable year and (ii) any reimbursements of such
expenses shall be made no later than the end of the calendar year following the
calendar year in which the related expenses were incurred, except, in each case,
to the extent that the right to reimbursement does not provide for a “deferral
of compensation” within the meaning of Code Section 409A.

c.ERISA.  To the extent the Plan provides deferred compensation, it is an
unfunded plan primarily for the purpose of providing deferred compensation for a
select group of management or highly compensated employees.  As such, this Plan
shall be exempt from the participation and vesting requirements of Part 2 of
Title I of the ERISA, the funding requirements of Part 3 of Title I of ERISA,
and the fiduciary requirements of Part 4 of Title I of ERISA.

d.Claims Procedure.  

(1)Filing for a Claim.  Each individual eligible for benefits under this Plan
(“Claimant”) may submit his or her application for benefits (“Claim”) to the
Committee (or to such other person as may be designated by the Committee) in
writing in such form as is provided or approved by the Committee or its
delegate.  A Claimant shall have no right to seek review of a denial or
benefits, or to bring any action in any court to enforce a Claim, prior to his
filing a Claim and exhausting his rights to review hereunder. When a Claim has
been filed properly, it shall be evaluated and the Claimant shall be notified of
the approval or the denial of the Claim within 90 days after the receipt of such
Claim.  A Claimant shall be given a written notice in which the Claimant shall
be advised as to whether the Claim is granted or denied, in whole or in
part.  If a Claim is denied, in whole or in part, the notice shall contain (i)
the specific reasons for the denial, (ii) references to pertinent provisions of
this Plan on which the denial is based, (iii) a description of any additional
material or information necessary to perfect the Claim and an explanation of why
such material or information is necessary, and (iv) the Claimant’s right to seek
review of the denial.

(2)Review of Claim Denial.  If a Claim is denied, in whole or in part, or if a
Claim is neither approved nor denied within the 90-day period specified above,
the Claimant shall have the right, within 60 days after receipt of such denial
(or after such 90-day period without approval or denial of the Claim), (i) to
request that the Committee (or its delegate) review the denial or the failure to
approve or deny the Claim, (ii) to review pertinent documents, and (iii) to
submit issues and comments in writing to the Committee or its delegate.  Within
60 days after  such request is received, the Committee (or its delegate) shall
complete its review and give the Claimant written notice of its decision.  The
Committee shall include in its notice to Claimant the specific reasons for its
decision and references to provisions of this Plan on which its decision is
based.

(3)Statute of Limitations.  To the extent a Claim is denied, in whole or in
part, pursuant to this Section 6.d., any civil action related to such Claim must
be brought within 180 days of the earlier of (i) the date the Committee denies
the reviewed Claim, or (ii) the expiration of the 60-day period after the review
request is received.

e.Waiver of Breach. No waiver by any party hereto of a breach of any provision
of the Plan by any other party, or of compliance with any condition or provision
of the Plan to be performed by such other party, will operate or be construed as
a waiver of any subsequent breach by such other party of any similar or
dissimilar provisions and conditions at the same or any prior or subsequent
time.  The failure of any party hereto to take any action by reason of such
breach will not deprive such parry of the right to take action at any time while
such breach continues



page 7  

 



18725v1

--------------------------------------------------------------------------------

Exhibit 10.10

f.Amendment and Termination. The Board may amend or terminate the Plan at any
time; provided, however that no amendment of the Plan which is adopted on or
after a Change of Control or during the 180-day period immediately preceding a
Change of Control shall directly or indirectly adversely affect any Eligible
Employee’s rights and benefits under the Plan without the written consent of
such Eligible Employee  and further provided, that the Plan may not be
terminated with respect to an Eligible Employee after the Eligible Employee’s
Eligible Termination or Eligible Change of Control Termination; and further
provided, that upon and after a Change of Control, the Plan may not be
terminated prior to the second anniversary of the occurrence of such Change of
Control. Notwithstanding the foregoing, the Board may unilaterally amend the
Plan to comply with Section 6(b).

g.Administration. The Committee shall be responsible for administering this
Plan. The Committee has the exclusive right, power and authority, in its sole
and absolute discretion, to administer and interpret the Plan and other Plan
documents. The Committee has all powers reasonably necessary to carry out its
responsibilities under the Plan, including but not limited to the sole and
absolute discretionary authority to (i) administer the Plan according to its
terms and to interpret Plan policies and procedures; (ii) resolve and clarify
inconsistencies, ambiguities and omissions in the Plan document and among and
between the Plan document and other related documents; (iii) take all actions
and make all decisions regarding questions of coverage, eligibility and
entitlement to benefits, and benefit amounts; (iv) process and approve or deny
all claims for benefits; and (v) employ attorneys, consultants, accounts, agents
and other individuals, any of whom may be an employee of the Companies, and the
Committee, the Companies, and their officers and directors shall be entitled to
rely upon the advice, opinions or valuations of any such individuals.  All
actions taken by the Committee, and all interpretations and determinations made
by the Committee on any disputes arising under the Plan, including but not
limited to questions of construction, interpretation and administration shall be
final, conclusive and binding upon the Eligible Employees, the Companies, and
all other persons having an interest in or under the Plan. Any determination
made by the Committee shall be given deference in the event the determination is
subject to judicial review and shall be overturned by a court of law only if it
is arbitrary and capricious.

h.Binding Agreement; Successors. In the event of any Change of Control, the
provisions of this Plan shall be binding upon the surviving corporation, and
such surviving corporation shall be treated as Holding and the Company. This
Plan shall inure to the benefit of and be enforceable by the Eligible Employee’s
personal or legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees. If an Eligible Employee dies while any
amounts would be payable to the Eligible Employee hereunder had the Eligible
Employee continued to live, all such amounts, unless otherwise provided herein,
shall be paid in accordance with the terms of this Plan to such person or
persons appointed in writing by the Eligible Employee to receive such amounts
or, if no person is so appointed, to the Eligible Employee’s estate.

i.Non-Alienation of Benefits.  Benefits payable under this Plan shall not be
subject in any manner to anticipation, alienation, sale, transfer, assignment,
pledge, encumbrance, charge, garnishment, execution or levy of any kind, either
voluntary or involuntary, before actually being received by the Eligible
Employee, and any such attempt to dispose of any right to benefits payable under
this Plan shall be void.  Notwithstanding anything in this Plan to the contrary,
an order determined by the Committee to be a Qualified Domestic Relations Order
under ERISA shall be complied with.

j.Unfunded Plan. Eligible Employees shall have no right, title or interest
whatsoever in or to any investments that the Companies may make to aid it in
meeting its obligations under this Plan. Nothing contained in this Plan, and no
action taken pursuant to its provisions, shall create or be construed to create
a trust of any kind, or a fiduciary relationship between the Companies and any
Eligible Employee, beneficiary, legal representative or any other individual. To
the extent that any individual acquires a right to receive payments under this
Plan, such right shall be no greater than the right of an unsecured general
creditor of the Companies. All payments to be made hereunder shall be paid from
the general funds of the Companies, and no special or separate fund shall be



page 8  

 



18725v1

--------------------------------------------------------------------------------

Exhibit 10.10

established, and no segregation of assets shall be made to assure payment of
such amounts except as expressly set forth in this Plan.

k.Gender and Number. Except where otherwise indicated by the context, any
masculine term used herein also shall include the feminine, the plural shall
include the singular, and the singular shall include the plural.

l.Non-duplication of Benefits; Recoupment.   Payments and benefits provided
under the Plan shall be in lieu of any termination or severance payments or
benefits for which the Eligible Employee may be eligible under any of the plans
or policies of the Companies or any agreement between an individual and any of
the Companies, or under the Worker Adjustment Retraining Notification Act of
1988 or any similar statute or regulation.  Any amounts paid or provided under
the Plan shall be subject to the Companies' policies regarding recoupment as in
effect from time to time.

m.Governing Law and Interpretation.   The law of the State of Illinois shall
govern this Plan without giving effect to its conflict of law principles. Should
a court of competent jurisdiction find that any provision of this Plan is void,
voidable, illegal, or unenforceable, no other provision shall be affected
thereby and the balance shall be interpreted in a manner that gives effect to
the intent of the parties. The normal rules of construction hold that all
ambiguities are construed against the drafting party will not apply to the
interpretation of this Plan.

[Signature Page Follows]






page 9  

 



18725v1

--------------------------------------------------------------------------------

Exhibit 10.10

Executed this 18th day of July, 2016.

 

Essendant Inc.

 

By:___________________________

Its: President and Chief Executive Officer

 

Essendant Management Services LLC

 

By:____________________________

Its: President and Chief Executive Officer

 

Essendant Co.

 

By:_________________________

Its: President and Chief Executive Officer



85662799\V-8

 

 

 

 





page 10  

 



18725v1